Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered May 14, 1997, which granted defendant City of New York’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
*116The IAS Court properly determined that defendant City of New York could not be held to answer under a respondeat superior theory for the actions of its employee, Scott V. Thompson, a police officer. At the time of the accident alleged to have resulted in the decedent’s death, Thompson, then on his day off, was, despite the suspension of his operator’s license, driving the uninsured, unregistered and uninspected vehicle of a co-officer, to the office of the Police Surgeon for an unscheduled visit. Given this set of circumstances, the IAS Court correctly held that Thompson had not during the relevant time frame been acting in the course of his employment (see, Overton v Ebert, 180 AD2d 955, lv denied 80 NY2d 751).
We have considered appellants’ remaining arguments and find them to be unpersuasive. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.